DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the claim is drafted generally as “a pump system consisting of” various elements.  However, not every element of the disclosed invention is present, and indeed, some otherwise claimed limitations such as the exhaust channel and manifolds of claim 10 are not present in the claim.  It is therefore unclear whether such elements are precluded from the scope of claim 18 as the claim scope does not match that disclosed.  Furthermore, the examiner notes that various elements such as a prime mover and fluid source also appear to be excluded which would render the claimed invention non-operable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7, 11-13 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,296,456 to Thornelow et al. (Thornelow hereinafter).
Regarding claim 1, Thornelow teaches a pump system (10, 11) comprising: a fluid pump (10) having an pump input (13) and a pump output (15) in fluid communication with a fluid flow circuit wherein said flow circuit comprises: an inlet port (see annotated Fig. 1 below); an inlet flow channel (see below) providing fluid communication from the inlet port to the pump input; an output flow channel (17, vertical section in Fig. 1) in fluid communication with the pump output; a bypass flow orifice (31); a bypass loop valve (30), wherein the output flow channel provides a fluid path from the pump output to the bypass loop valve and the bypass loop valve is disposed downstream from the bypass flow orifice; a return channel (32) disposed downstream from the bypass loop valve, wherein the return channel is connected to the inlet flow channel and forms a fluid pathway between the bypass loop valve and the inlet flow channel; an outlet branch (17, horizontal section in Fig. 1) connected to the output flow channel upstream from the bypass flow orifice; an outlet flow orifice (closed by 19); 2an outlet branch valve (19), wherein the outlet branch provides a fluid pathway from the pump output to the outlet branch valve and the outlet branch valve is disposed downstream from the outlet flow orifice; and an outlet port (20) disposed downstream from the outlet branch valve.

    PNG
    media_image1.png
    637
    451
    media_image1.png
    Greyscale
 
Regarding claim 2, Thornelow teaches that the outlet flow orifice is connected to the outlet branch valve.
Regarding claim 3, Thornelow teaches that the bypass flow orifice is connected to the bypass loop valve.
Regarding claim 4, Thornelow further teaches an exhaust channel (18) disposed between the outlet branch valve and the outlet port so as to form a fluid pathway from the outlet branch valve to the outlet port; wherein there exists no fluid pathway between the exhaust channel and the pump input.
Regarding claim 5, Thornelow teaches only a single fluid pathway between the pump output and the inlet flow channel.
Regarding claim 6, Thornelow teaches that the single fluid pathway between the pump output and the inlet flow channel consists of: the output flow channel; the bypass flow orifice being disposed downstream from the pump output; the bypass loop valve being disposed downstream from the bypass flow orifice; and the return channel being disposed downstream from the bypass loop valve and connecting the bypass loop valve to the inlet flow channel.
Regarding claim 7, Thornelow teaches that the return channel includes only a single inlet at the bypass loop valve (30) and a single outlet (31a) that is connected to the inlet flow channel.
Regarding claims 11 and 12, Thornelow teaches that the bypass loop orifice and outlet flow orifice are differently sized, inasmuch as each is variable in size and therefore capable of taking a different size than the other.
Regarding claim 13, Thornelow teaches, as is shown in Fig. 1, that fluid is allowed to flow into the inlet flow channel only from the inlet port and from the return channel and wherein all fluid flowing through the return channel flows first through the bypass loop orifice and then through the bypass loop valve.
Regarding claim 18, as best understood by the examiner, Thornelow teaches a pump system (10, 11) consisting of: a fluid pump (10) having a pump input (13) and a pump output (18); an inlet flow channel (see above) connected to the pump input; an output flow channel (17, vertical section) connected to the pump output; a bypass loop valve (30) having a bypass flow orifice (31) in fluid communication with the output flow channel such that the bypass flow orifice is disposed between the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornelow.
Regarding claim 10, Thornelow teaches the limitations of the parent claim as discussed above, but does not teach the limitation of separate manifolds.  However, this amounts to merely rendering the noted parts of Thornelow to be separable, which has been held to be obvious (MPEP 2144.04 V. C).  As there is no disclosed advantage of this arrangement the examiner finds no evidence of record to weigh against a conclusion of obviousness.
Regarding claims 16-17, the examiner takes Official Notice that determination of fluid flow by sensors is well known.  The examiner predicates this taking on the existence of F04B2205/01, which relates to the claimed pressure.  The examiner therefore concludes it would have been obvious to use a sensor to sense flow parameters in the inlet flow channel of Thornelow in order to provide feedback for control or monitoring.
Regarding claim 17, the claimed location arises naturally from the structure of Thornelow, in which the return passage is at one end of the inlet flow channel and the pump input.

Claims 14, 15 and 19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornelow in view of US Patent 6,494,182 to Djordjevic (Djordjevic).
Regarding claim 14, the previously applied reference teaches the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.
Regarding claim 15, inasmuch as Djordjevic teaches a closing bias on the bypass valve (50) and not on an outlet valve (24), it is taught that the bypass should have a higher cracking pressure.  In addition, it would have been obvious to arrange the cracking pressure of the bypass valve to be greater than an outlet valve to avoid entirely short circuiting the pump.
Regarding claim 19, the previously applied reference teaches the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 February 2022